Non-Final Rejection
This is a reissue application of U.S. Patent No. 8,908,365 (“the ‘365 patent”). This application was filed 4/24/2020 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Note however that in light of the effective filing date of the ‘365 patent the pre-AIA  first to invent provisions govern. This is also a continuation reissue of application 15/373,258, now U.S. RE47,987. 
Applicant filed a preliminary amendment on 4/24/2020, in which Applicant canceled claims 1-59 and claims 60-64 (added in parent reissue application 15/373,258 now RE 47,987), and added new claims 65-96. Claims 65-96 are pending.

Specification
The specification filed 4/24/2020 is objected to because it is incomplete. Applicant should add the followings:
Lines 3 and 5, after “Application No. 15/373,258,” insert “now U.S. RE 47987,”.
Correction is required.

Claim Rejections - 35 USC § 251
	Declaration
Claims 65-96 are rejected under 35 U.S.C. 251 because the reissue declarations filed 4/24/2020 is defective. The declarations is defective because applicant checked the box stating that the application for original patent was filed under 37 CFR 1.46. However, this is only possible for original applications filed after 9/16/2012; prior to that date, former section 1.46 had no provision for filing an application by the assignee, and thus applications were not considered filed by the assignee under 1.46. The original application here was filed 6/25/2012, and was not filed under 1.46. As the original patent was not applied for by the assignee, 35 U.S.C. 251(c) is not satisfied and a declaration by the inventors is required for a broadening reissue.
The errors as indicated in the declaration have already been corrected in RE 47,987. New claim 60 in that reissue patent does not require the indicated errors. Once the error has been corrected in a reissue patent it is no longer necessary to correct that same error in the same way in a future reissue patent. The error has already been corrected. Such an error is no longer appropriate for reissue.
Furthermore, the error statement appears to have a typographical error, there is no independent claim “60” in the patent, as in “Independent claim 60 recites “a first end stop””.
A new declaration correcting these issues is required.


Recapture analysis:
Claims 65-86 and 92-96 are rejected under 35 U.S.C. 251 for improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In light of the case law, the MPEP sets forth a three step test for the recapture analysis:
whether, and in what respect, are the reissue claims broader than the patent claims
do the broadened aspects relate to subject matter surrendered in the original prosecution; and 
are the reissue claims materially narrowed in other respects such that the claims have not been enlarged.
MPEP 1412.02 II.

Claims 65-86 and 92-96:
As to (1), independent claim 65 and identical independent claim 76, and independent claim 92 are broader than each of the independent claims 1 and 17 of the original patent. As compared to claim 1 or claim 17, claim 65 or 76 or 92, each does not require wherein during movement of the display from the open to the storage position the movement of the slider element is limited by a first end stop. Claim 92 in addition does not require a segment of the flexible display being located between the respective portions of the flexible display in the open position.

As to (2), application 13/532,633, which became the ‘365 patent, was initially filed with 18 claims, claims 1 and 17 being independent.  In the first Office action mailed 5/14/2014, claims 1-4, 9, 10 and 15 were rejected under 35 USC 102(b) as anticipated by Seo et al., claims 5-8, 11-14 , and 16 were indicated as including allowable subject matter; and claims 17-18 were indicated as allowed. Claim 17 was indicated as allowed with the entire claim. Claim 1 was amended to incorporate the limitations of allowable claim 5 and intervening claim 3, wherein the spring force biased mechanism comprises a slider element, the second portion of the flexible display is fixed to the slider element, which is slidably mounted on the second main display support,(claim 3); wherein during movement of the display from the open to the storage position the movement of the slider element is limited by a first end stop.(claim 5). Thus, the features from claim 5 (with intervening claim 3) are surrender generating limitations added to secure allowance over Seo et al.

As to (3), recapture is relevant to the extent that applicant has omitted the entire surrender generating limitation. New claim 65 and identical claim 76 includes the limitation from the intervening claim 3, which was rejected: the spring force biased mechanism comprises a slider element, the second portion of the flexible display is fixed to the slider element, which is slidably mounted on the second main display support . The surrender generating limitations from the allowable claim 5 was completely removed, wherein during movement of the display from the open to the storage position the movement of the slider element is limited by a first end stop.  Similarly, claim 92 includes the limitation similar to the intervening claim 3, which was rejected: a first slider element being connected with the second portion of the flexible display, and being slidably mounted on the second display support. Again, the surrender generating limitations from the allowable claim 5 was completely removed. There is, therefore, improper recapture as to claims 65-86 and 92-96.

Note that regarding claims 65-86 if the surrender generating limitation, wherein during movement of the display from the open to the storage position the movement of the slider element is limited by a first end stop, is added back in to overcome recapture then these claims will no longer be broadening claims.

Claims 87-91 are not rejected under 35 U.S.C. 251 for improper recapture as explained below.
As to (1), independent claim 87 is broader than claim 55 of the original patent. As compared to claim 55, claim 87 does not require keeping the display taut in the area of the hinge mechanism.
As to (2), application 13/532,633, which became the ‘365 patent, was initially filed with 18 claims, claims 1 and 17 being independent.  In the first Office action mailed 5/14/2014, claims 1-4, 9, 10 and 15 were rejected under 35 USC 102(b) as anticipated by Seo et al., claims 5-8, 11-14 , and 16 were indicated as including allowable subject matter; and claims 17-18 were indicated as allowed. In Applicant’s response, independent claim 57 (patented claim 55) was added, and includes the limitations recited in claims 1 and 16 (8/10/2014 Remarks at 16). Claim 16 recites the spring force biased mechanism enables that the segment of the flexible display in the open position is stretched, keeping the display taut in the area of the hinge mechanism.
As to (3), recapture is relevant to the extent that applicant has omitted the entire surrender generating limitation. New claim 87 includes the surrender generating limitation: recites the spring force biased mechanism enables that the segment of the flexible display in the open position is stretched. The surrender generating limitations are not completely removed. There is, therefore, no improper recapture as to claims 87-91 and they are not rejected.



Duplicate Claim Warning
Applicant is advised that should the claims below identified as duplicate or identical be found allowable, each of these claims will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Independent claim 76 is identical to independent claim 65.
Claim 77, which depends on independent claim 76 is identical to claim 66, which depends on independent claim 65.
Claim 78, which depends on claim 77 is identical to claim 67, which depends on claim 66.
Claim 79, which depends on independent claim 76 is identical to claim 68, which depends on independent claim 65.
Claim 80, which depends on claim 79 is identical to claim 69, which depends on claim 68.
Claim 81, which depends on claim 76 is identical to claim 70, which depends on independent claim 65.
Claim 82, which depends on independent claim 76 is identical to claim 71, which depends on independent claim 65.
Claim 84, which depends on independent claim 76 is identical to claim 73, which depends on independent claim 65.
Claim 85, which depends on independent claim 76 is identical to claim 74, which depends on independent claim 65.
Claim 86, which depends on independent claim 76 is identical to claim 75, which depends on independent claim 65.


Claim Rejections - 35 USC § 102 
The following is a quotation of pre-AIA  35 U.S.C. 102(b) which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless -
b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Claims 65-67, 71-72, 74-78, 82-83, 85-86, and 92-93 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2012/0314399 to Bohn et al. (“Bohn”).

	Regarding claims 65 and 76: 
	Bohn discloses, in Fig. 1, a display system comprising: a continuous flexible display (104); a support frame comprising first and second main display supports (housing parts 110 and 112), coupled by a hinge mechanism (hinge assembly 126) with at least one hinge axis and each structurally configured to support respectively a first and a second portion of the flexible display, the two main display supports being hingeable between a configuration for fixing the flexible display in a closed storage position and a planar configuration for fixing the flexible display in an open position, a segment of the flexible display being located between the respective portions of the flexible display in the open position; and a spring force biased mechanism (Bohn discloses a detent mechanism, such as a bi-stable spring, Bohn at ¶19) operative in either the open or closed position or both the open and closed positions of the flexible display, biasing said segment of the flexible display in the respective position, wherein the spring force biased mechanism comprises a slider element (128), the second portion of the flexible display is fixed to the slider element, which is slidably mounted on the second main display support.

	Regarding claims 66 and 77: 
	Bohn discloses the first portion of the flexible display is fixed to the first main display support (housing part 110), whereas the second portion of the flexible display is slidably mounted on the second main display support (housing part 112), allowing at the location of the mounting during movement of the display between the storage and open position a sliding movement of the second portion of the flexible display with respect to the second main display support in a direction substantially perpendicular to the direction of the hinge axis, the spring force biased mechanism comprising spring means located in the coupling between the second portion of the flexible display and the second main display support, biasing said segment of the flexible display in the respective position.

	Regarding claims 67 and 78:
	Bohn discloses the spring means (detent mechanism, such as a bi-stable spring, ¶19) comprise at least one spring biasing in the respective position of the display the slider element away from the hinge axis.

Regarding claims 71 and 82:
Bohn discloses a flexible hinge (Bohn; Fig. 3, item 300, ¶27), which is part of the spring force biased mechanism and enables a freedom of movement of the hinge pin in a direction substantially parallel to the display surface in the open position.

Regarding claims 72 and 83:
Bohn discloses that movement of the display supports from the closed to planar configuration enables movement of the hinge pin to a spring force biased position (Bohn; Fig. 3, item 300, ¶27). 

Regarding claims 74 and 85, Bohn discloses the spring force biased mechanism enables that the segment of the flexible display in the closed position is positioned with its curved end part at a distance from the hinge mechanism.

Regarding claims 75 and 86, Bohn discloses the spring force biased mechanism enables that the segment of the flexible display in the open position is stretched, keeping the display taut in the area of the hinge mechanism.

	
	Regarding claims 92:
	 Bohn discloses, in Fig. 1, a display system comprising:
	a flexible display (104) comprising a first portion (supported by housing part 110), a second portion (supported by housing part 112) and a third portion (between support by housing parts 110 and 112, close to hinge assembly 126), the third portion being located between the first portion and the second portion; 
	a support frame comprising first and second display supports (housing parts 110 and 112) coupled, by a hinge (hinge assembly 126), to be rotatable between a configuration for maintaining the flexible display in a closed position and a configuration for maintaining the flexible display in an open position, the first display support supporting the first portion of the flexible display and the second display support supporting the second portion of the flexible display; 
	a first slider element (128) being connected with the second portion of the flexible display, and being slidably mounted on the second display support; and 
	a first spring (Bohn discloses a detent mechanism, such as a bi-stable spring, Bohn at ¶19) being connected with the first slider element, and pulling the flexible display to maintain the flexible display in the open position.

Regarding claim 93:
Bohn discloses, in Fig. 1, that the first portion (supported by housing part 110) of the flexible display is fixed to the first display support (housing part 110). 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 68, 79 and 94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2012/0314399 to Bohn et al. (“Bohn”).

	Regarding claims 68, 79 and 94: 
Bohn does not disclose a second slider or a second spring force biased mechanism. However, it would have been obvious to integrate sliders and spring force biased mechanisms (or spring) for both portions of the display for smooth transitions. It would have been obvious to a person of ordinary skill in the art to include for the movement of the display from the storage to the open position a sliding movement of the respective portion of the flexible display and biasing the segment of the flexible display in the respective position.



Claims 70 and 81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8,804,324 to Bohn et al. (“Bohn”) in view of US2014/0092486 to Asayama (“Asayama”).

Regarding claims 70 and 81, Bohn does not disclose one of the portions of the flexible display comprises an elastic border part, being connected with the main display support, biasing the flexible display in the open position.  However, Asayama teaches that instead of the spring member 23, other members capable of exerting the biasing force, e.g. an elastic member such as rubber can be used. Asayama [0052]. It would have been obvious to a person of ordinary skill in the art to realize that to exert biasing force it is not limited to only springs but elastic material such as rubber can also be used.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 65-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-14, 55-59, 61, 63 and 64 of U.S. Patent No. RE 47,987 (‘987 patent). 
Except for the extra limitations included in the ‘987 reference patent compared to claims 65, 76, 87, 92 and 94 of the current application, the claims at issue are identical; therefore, they are not patentably distinct from each other as follows: 


This application
RE 47,987 (‘987 patent)
65. and 76. A display system comprising:
1. A display system comprising:
a continuous flexible display;
a continuous flexible display;
a support frame comprising first and second main display supports, coupled by a hinge
mechanism with at least one hinge axis and each structurally configured to support respectively a first and a second portion of the flexible display, the two main display supports being hingeable between a configuration for fixing the flexible display in a closed storage position and a planar configuration for fixing the flexible display in an open position, a segment of the flexible display being located between the respective portions of the flexible display in the open position; and
a support frame comprising first and second main display supports, coupled by a hinge mechanism with at least one hinge axis and each structurally configured to support respectively a first and a second portion of the flexible display, the two main display supports being hingeable between a configuration for fixing the flexible display in a closed storage position and a planar configuration for fixing the flexible display in an open position, a segment of the flexible display being located between the respective portions of the flexible display in the open position; and
a spring force biased mechanism operative in either the open or closed position or both
the open and closed positions of the flexible display, biasing said segment of the flexible display in the respective position,
a spring force biased mechanism operative in either the open or closed position or both the open and closed positions of the flexible display, biasing said segment of the flexible display in the respective position, 
wherein the spring force biased mechanism comprises a slider element, the second
portion of the flexible display is fixed to the slider element, which is slidably mounted on the
second main display support.
wherein the spring force biased mechanism comprises a slider element, the second portion of the flexible display is fixed to the slider element, which is slidably mounted on the second main display support, 
wherein during movement of the display from the open to the storage position the movement of the slider element is limited by a first end stop.


Claims 66 and 77, 67 and 78, 68 and 79, 69 and 80, 70 and 81, 71 and 82, 72 and 83, 73 and 84, 74 and 85, and 75 and 86 are identical to claims 2, 3, 7, 8, 9, 10, 11, 12, 13 and 14, of the ‘987 patent, respectively. 



This application
RE 47,987 (‘987 patent)
87. A display system comprising:
55. A display system comprising:
a continuous flexible display;
a continuous flexible display;
a support frame comprising first and second main display supports, coupled by a hinge
mechanism with at least one hinge axis and each structurally configured to support respectively a first and a second portion of the flexible display, the two main display supports being hingeable between a configuration for fixing the flexible display in a closed storage position and a planar configuration for fixing the flexible display in an open position, a segment of the flexible display being located between the respective portions of the flexible display in the open position; and
a support frame comprising first and second main display supports, coupled by a hinge mechanism with at least one hinge axis and each structurally configured to support respectively a first and a second portion of the flexible display, the two main display supports being hingeable between a configuration for fixing the flexible display in a closed storage position and a planar configuration for fixing the flexible display in an open position, a segment of the flexible display being located between the respective portions of the flexible display in the open position; and
a spring force biased mechanism operative in both the open and closed positions of the flexible display, biasing said segment of the flexible display in the respective position,
a spring force biased mechanism operative in  both the open and closed positions of the flexible display, biasing said segment of the flexible display in the respective position,
wherein the spring force biased mechanism enables that the segment of the flexible
display in the open position is stretched.
wherein the spring force biased mechanism enables that the segment of the flexible display in the open position is stretched, keeping the display stretched in an area of the hinge mechanism.




Claims 88-91 are identical to claims 56-59 of the ‘987 patent, respectively. 

This application
RE 47,987 (‘987 patent)
92. A display system comprising:
60. A display system comprising:
a flexible display comprising a first portion, a second portion and a third portion, the third
portion being located between the first portion and the second portion;
a flexible display comprising a first portion, a second portion and a third portion, the third portion being located between the first portion and the second portion; 
a support frame comprising first and second display supports coupled, by a hinge, to be
rotatable between a configuration for maintaining the flexible display in a closed position and a configuration for maintaining the flexible display in an open position, the first display support supporting the first portion of the flexible display and the second display support supporting the second portion of the flexible display;
a support frame comprising first and second display supports coupled, by a hinge, to be rotatable between a configuration for maintaining the flexible display in a closed position and a configuration for maintaining the flexible display in an open position, the first display support supporting the first portion of the flexible display and the second display support supporting the second portion of the flexible display;
a first slider element being connected with the second portion of the flexible display, and
being slidably mounted on the second display support; and
a first slider element being connected with the second portion of the flexible display, and being slidably mounted on the second display support; 
a first spring being connected with the first slider element, and pulling the flexible display to maintain the flexible display in the open position.
a first spring being connected with the first slider element, and pulling the flexible display to maintain the flexible display in the open position, 

and a first end stop limiting sliding of the first slider element in the closed position of the flexible display.
94. The display system as recited in claim 92, wherein the system further comprises:
62. The display system as recited in claim 60, wherein the system further comprises:
a second slider element being connected with the first portion of the flexible display, and
being slidably mounted on the first display support; and
a second slider element being connected with the first portion of the flexible display, and being slidably mounted on the first display support;
a second spring being connected with the second slider element, and pulling the flexible
display to maintain the flexible display in the open position.
a second spring being connected with the second slider element, and pulling the flexible display to maintain the flexible display in the open position, 
and a second end stop limiting sliding of the second slider element in the closed position of the flexible display.


Claims 93, 95 and 96 are identical to claims 61, 63 and 64 of the ‘987 patent, respectively. 

    Allowable Subject Matter

Claims 87-91 are allowed subject to the issues noted above.
Claims 69, 80, 91; 73, 84 and 96 are objected to as being dependent upon a rejected base claim and subject to the issues noted above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

There is not taught or disclosed in the prior art:
A display system, in which the segment of the flexible display is fixed to the support frame substantially in the middle between the first and the second portion of the flexible display, as called for in claims 69, 80 and 91.
A display system, in which a third portion of the flexible display being coupled with the body, a second segment of the flexible display being located between the first and third portion of the flexible display, wherein the third portion of the flexible display is slidably mounted on the body, as called for in claims 73 and 84. 
A display system, in which a spring force biased mechanism operative in both the open and closed positions of the flexible display, biasing said segment of the flexible display in the respective position; in combination with the remaining limitations, as called for in claims independent claim 87.
	A display system, in which the third portion of the flexible display is fixed to the support frame, as called for in claim 95.
	A display system, in which the support frame comprises a fixation disposed between the first display support and the second display support, fixing the third portion of the flexible display, as called for in claim 96.

Remarks
	It is noted that at page 20 of the Remarks, support was provided for claim 94 having a second end stop claim feature (last feature) that was not included in the claim list regarding claim 94. Applicant is required to clarify if this feature was meant to be included or not and provide applicable amendment if necessary. At this point, it is assumed that this feature is not part of claim 94 since claim 94 of the claim list does not include such feature.

		                             Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to LINH M. NGUYEN whose telephone number is (571) 272-1749. The examiner can normally be reached on M-Th. (6:30am-4:30pm)
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Hetul Patel, can be reached at (571) 272-4184. The fax phone number for theorganization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. For more information about the electronic filing system and PAIR, see https://efs.uspto.gov/efile/portal/home.

/LINH M NGUYEN/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:

/JAMES A MENEFEE/            Reexamination Specialist, Art Unit 3992                                                                                                                                                                                            
/HETUL B PATEL/            Supervisory Patent Examiner, Art Unit 3992